DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 8, 11, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JPH0612921A patent publication (the ‘921 publication).
Regarding claim 1, the ‘921 publication discloses an optical-electric composite cable comprising: a cable unit including at least one optical fiber (a plurality of optical units 7) and a twisted pair wire twisted with the at least one optical fiber (each of optical units 7 has two adjacent spacer wires 6 wound in a direction loosening with respect to the twisting direction shown by the arrow in FIG. 1); at least one metal wire (a plurality of armor iron wires 9) disposed around the cable unit; and a sheath (polypropylene yarn 12) surrounding the cable unit and the at least one metal wire.
Regarding claim 2, the cable unit is disposed at substantially a center of the sheath as illustrated in FIG. 1.

Regarding claim 5, the first tape (press tape 8) is spirally wound around the plurality of optical fibers in a direction in which the cable unit extends as illustrated in FIG. 1.
Regarding claims 8, 11, the cable unit includes a second tape wound around the at least one optical fiber and the twisted pair wire (a polypropylene yarn 10 is wound on the pressing tape 8) in a direction in which the cable unit extends as illustrated in FIG. 1.
Regarding claim 18, the ‘921 publication discloses a method comprising forming a cable unit including at least one optical fiber (a plurality of optical units 7) and a twisted pair wire twisted with the at least one optical fiber (each of optical units 7 has two adjacent spacer wires 6 wound in a direction loosening with respect to the twisting direction shown by the arrow in FIG. 1); disposing at least one metal wire (a plurality of armor iron wires 9) around the cable unit; and forming a sheath (polypropylene yarn 12) surrounding the cable unit and the at least one metal wire.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7, 16, 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over JPH0612921A patent publication as applied above, and further in view of U.S. PGPub 2018/0314027 by Ishikawa et al.
Regarding claims 4, 19, the ‘921 publication discloses the optical-electric composite cable having a tape around the optical units but does not specify the material or thickness of the tape.  Ishikawa also teaches an optical-electrical cable 1 comprising a plurality of optical units 21 and a resin tape such as a 
Further regarding claim 7, Ishikawa suggests using four optical fibers in the optical-electrical cable.  The number and type of fibers inside a cable are determined by factors such as number and distance of installations and would have been a routine determination for a person of ordinary skill in the art.
Further regarding claim 16, 17, Ishikawa suggests using a plurality of tensile fibers 11 arranged a region adjacent to the optical fibers 21, wherein the tensile fibers 22 having tensile strength are required to be straightly arranged in the photoelectric composite cable 1, which protects the cable from linear, mechanical force as is known in the art.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over JPH0612921A patent publication (the ‘921 publication). The ‘921 publication discloses the optical-electric composite cable according to claim 3 as stated above but not specific fiber diameter of 0.25 mm or more and 0.9 mm or less.  The ‘921 publication discloses the spacer wires 6 has a diameter larger than that of the optical units by “t”, which is calculated to accommodate the optical units to reduce bending and signal loss.  The size of the fiber and the spacer are therefore result-effective variables for the invention disclosed in the ‘921 publication and it would have been obvious to one having ordinary skill in the art to perform routine experimentations and determine the appropriate diameter ranges for the spacer wire and the 
Claims 9, 10, 12, 20 are rejected under 35 U.S.C. 103 as being unpatentable over JPH0612921A patent publication as applied to claim 8 above, and further in view of U.S. Patent 4,272,155 to Slaughter. 
Regarding claims 9, 10, 20, the ‘921 publication discloses the optical-electric composite cable according to claim 8 but not a second tape formed of a composite material containing a metal material and a synthetic resin.  Slaughter also teaches an optical-electric cable comprising copper conductors 6 and optical fiber elements 17, a helically lapped first plastic binder tape 8 and a second plastics coated aluminum tape 10 that constitutes a moisture barrier.  It would have been obvious to one having ordinary skill in the art to use the plastic coated aluminum tape in addition to or in place of the polypropylene yarn layer 10 in the ‘921 publication, in order to prevent optical losses caused by water damages to the optical fiber in the cable as suggested by Slaughter.
Regarding claim 12, although not specified, the second tap in Slaughter’s invention must be wound so that winding portions of the second tape adjacent to each other are partially overlapped since its purpose is to act as a moisture barrier and un-overlapped spaces between windings would have allowed moisture to penetrate the interior of the second tape.
Claims 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over JPH0612921A patent publication as applied to claim 8 above, and further in view of CN 108766646 A patent publication.  the ‘921 publication discloses the optical-electric composite cable according to claim 8 but not a drain wire which is disposed to be sandwiched between the twisted pair wire and the second tape. The ‘646 publication also teaches a photoelectric composite cable comprising optical fibers 21, metal wires 21 that may be twisted copper, a shielding layer 5 that may be cooper foil of Mylar tape, and a ground (drain) wire 4 made of metal conductor and disposed between the shielding layer and the fibers/wires. It would have been obvious to one having ordinary skill in the art to add a ground wire as suggested by .
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Prior art fails to disclose or render obvious a cable design in which the second tape is flat between a point in contact with the twisted pair wire and a point in contact with the first tape wound around the at least one optical fiber, when considered in view of the rest of the limitations of the base claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO8806742A1 discloses a composite cable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE PENG whose telephone number is (571)272-2177. The examiner can normally be reached 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on (571)270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLIE Y PENG/Primary Examiner, Art Unit 2883